          Case 4:21-cv-00324-JM Document 5 Filed 04/22/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

GARY LEON WEBSTER                                                               PLAINTIFF
ADC #114018

v.                             CASE NO. 4:21-cv-00324-JM

ROCHELLE WALENSKY                                                             DEFENDANT

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       DATED this 22nd day of April, 2021.




                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
